Title: To James Madison from Thomas Newton, 11 August 1806
From: Newton, Thomas
To: Madison, James



Sir
Collrs office Norfolk Augst. 11th. 1806

Your letters by the last post I received this moment (11 O’Clock) & made immediate inquiry for a vessel bound in 3 days to Boston but could find none, that will sail for there in any time to get the rice to hand for the intended purpose therefore shall not Ship it.  I am respectfully Yr Obt Servt

Thos NewtonCollr



There appears a mistake in the date of yr. letter its being 4th May instead of Augst.

